Citation Nr: 0507581	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.





This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.

The M&ROC denied entitlement to service connection for 
bilateral hearing loss and vision problems, and an increased 
(compensable) evaluation for hemorrhoids.

In June 2004 a Deputy Vice Chairman of the Board granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2004).

In July 2004 the Board granted entitlement to an increased 
(compensable) evaluation of 10 percent for hemorrhoids, and 
remanded the issues of entitlement to service connection for 
bilateral hearing loss and vision loss to the M&ROC for 
further development and adjudicative action.

In December 2004 the M&ROC, for the purpose of implementing 
the Board's July 2004 decision, issued a rating decision 
establishing an increased (compensable) evaluation of 10 
percent for hemorrhoids effective January 29, 2002.

In December 2004 the M&ROC issued a supplemental statement of 
the case affirming the denial of entitlement to service 
connection for bilateral hearing loss and a vision disorder.

The case has been returned to the Board for further appellate 
review.

The Board has construed the veteran's complaints of tinnitus 
when examined by VA in March 2002 as an inferred claim of 
entitlement to service connection for tinnitus.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the M&ROC 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 439 (1995).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran's bilateral sensorineural 
hearing loss cannot satisfactorily be dissociated from noise 
exposure in active service.

2.  The competent and probative medical evidence of record 
establishes that the veteran's chronic acquired variously 
diagnosed eye disorders have not been linked to active 
service on any basis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  A chronic acquired variously diagnosed eye disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that on entrance examination 
in May 1944 right visual acuity was 13/20 and left visual 
acuity was 20/20.  Bilateral hearing acuity was 15/15.  On 
separation examination in January 1946 bilateral distant 
vision was 20/20.  Bilateral whispered and spoken voice 
hearing was 15/15.  

The veteran filed claims of entitlement to service connection 
for hearing loss and vision loss in February 2001.
VA conducted an audiology examination of the veteran in March 
2002.  He reported that he was gunner on a 20 millimeter gun 
while in service.  He also reported exposure to other rifle 
and gun noise in combat.  He denied any occupational and 
recreational noise exposure.  Audiology examination disclosed 
the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
60
70
LEFT
65
70
80
80
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 0 percent in the left ear.  
The examiner diagnosed a moderate to profound sensorineural 
hearing loss in the right ear, and a moderately severe to 
profound sensorineural hearing loss in the left ear.

A September 2002 VA addendum shows the examiner recorded he 
was going to write a letter stating it was possible that the 
veteran's duties in the war could have contributed to his 
vision and hearing problem.

Contemporaneously dated VA treatment reports on file include 
references to the veteran's hearing and vision problems.

Submitted in 2004 was an internet article noting that 
diphtheria in childhood may have consequences for hearing 
that did not become apparent until later in life.

VA conducted a special ophthalmological examination of the 
veteran in July 2004.  It was recorded that he was claiming 
service connection for vision loss secondary to working on a 
radar scope for four hour shifts for 18 months in 1945.  
Corrected visual acuity in the left eye for near was 20/20, 
and 20/40 for far.  Corrected right eye visual acuity for 
both near and far was no light perception.  The examiner 
diagnosed advanced glaucoma in the left eye, ES POAG causing 
decreased vision in the right eye, cataracts in both eyes, 
refractive errors, and history of CRVO in right eye also 
contributing to vision loss.  

The examiner opined that decreased vision was unlikely 
related to eye strain from working on a radar scope.

A July VA medical record shows the examiner recorded the 
veteran had advised a VA physician that he had been working 
before the Korean War with radar and had been focusing for a 
long time with radar, and that this could be contributing to 
his visual and hearing loss. 

The examiner reviewed the claims file and noted the veteran 
reported noise exposure prior to service.  He had a rifle 
that he fired since he was 8 years old.  He also reported 
having worked in an aviation factory as a machinist.  During 
service he worked as a radar man, and was also a gunner with 
a 20 millimeter gun, with other guns going off around him 
including the 30 caliber machine gun.  His reported noise 
exposure following service shows he went back to work in an 
aviation factory and continued to hunt.

The examiner summarized that the veteran had a significant 
amount of noise exposure prior to, during, and following 
service.  Without the presence of audiograms, the examiner 
found it difficult to opine if the hearing loss was caused by 
service, or if it was pre-existing.  Whispered and spoken 
voice tests were conducted; however, these tests were not 
considered accurate measures of a person's ability.

The examiner added that although the veteran was exposed to a 
significant amount of noise prior to and following service, 
he could not discount the fact that he was also around a 20 
millimeter gun as well as other guns while in service.  The 
examiner recorded that these guns could have definitely 
damaged his ears, or if he already had a hearing loss at that 
time, they could have definitely progressed the loss.  So, he 
found it at least as likely as not that the guns that the 
veteran reported he was exposed to in service could have a 
partial effect on his current hearing loss.  The examiner 
noted that this opinion was based solely on speculation as 
there were no audiograms found from around the veteran's 
dates of service.

An additional medical opinion expressed in August 2004 shows 
the examiner recorded, in pertinent part, that the veteran 
obviously had noise exposure in service, and had had 
significant noise exposure before and after service which had 
more likely than not contributed to his high frequency 
hearing loss.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.



Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  As stated by the CAVC, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service; the requirements of § 1110 
would be satisfied."  Id. at 160 (citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the November 2001 rating decision, the 
July 2002 Statement of the Case (SOC), and the December 2004 
Supplemental Statement of the Case (SSOC) cite the law and 
regulations that are applicable to the appeal and explain why 
the M&ROC denied the claim.  The SOC sets forth the text of 
the VCAA regulations, and the M&ROC made clear that it had 
applied them.  

In addition, in August 2001 the M&ROC contacted the veteran 
and informed him of the provisions of the VCAA.  In July 2004 
the M&ROC sent the veteran a letter that explained the 
expanded VA notification and duty to assist obligations under 
the VCAA.  The letter, as in the case of the August 2001 
contact, advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that VA would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the M&ROC) 
decision on a claim for VA benefits.  

In this case, the timing of the August 2001 VCAA notice of 
contact with the veteran was made before the initial M&ROC 
adjudication of the veteran's claims, and thus complied with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice contact and 
notice letter that were provided to the appellant did not 
contain the "fourth element," the Board finds that the 
veteran did have actual notice of the obligation to submit 
all relevant evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran has been 
afforded VA audiology and ophthalmological examinations in 
connection with his claims for service connection for hearing 
loss and vision loss.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  



Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Hearing Loss

The Board notes that the veteran has satisfied the first 
requirement to prevail on a claim of entitlement to service 
connection for bilateral hearing loss.  That is, he has been 
diagnosed with bilateral sensorineural hearing loss.  The 
veteran is entirely credible in his description of exposure 
to a noisy service environment in view of an apparently great 
deal of gunfire, and his duties firing weaponry.  There are 
VA medical opinions of record which in essence conclude that 
not all of the veteran's diagnosed bilateral hearing loss can 
be attributed to pre-service and/or post-service noisy 
environments.

The veteran has advised that he was employed in an aviation 
factory both prior to and subsequent to service.  A VA 
examiner's medical opinion shows that he is keenly aware of 
the fact that the veteran's duties during service included 
the firing of loud weaponry.  The Board's interpretation of 
the VA medical opinions of record is that the post service 
diagnosed bilateral sensorineural hearing loss cannot 
satisfactorily be dissociated from the noisy service 
environment.  It is clear from the record that the noisy 
service environment constituted an important factor in the 
veteran's later development of bilateral hearing loss.

Simply put, in view of the evidentiary record and with 
liberal application of all pertinent governing criteria, the 
Board finds that with resolution of all reasonable doubt in 
favor of the veteran, service connection for bilateral 
sensorineural hearing loss is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  


Eye Disorder

The Board's review of the evidentiary record discloses that 
the veteran has met the first requirement upon which to 
prevail on a claim of entitlement to service connection for 
loss of vision.  In this regard, he has been found to have 
variously diagnosed chronic acquired eye disorders diagnosed 
primarily as cataracts, glaucoma, and refractive error.  


The veteran does not satisfy the second requirement to 
prevail on a claim of service connection; that is, the 
service medical records are negative for any evidence of a 
chronic acquired eye disorder.  While the veteran has argued 
that his variously diagnosed eye disorders are directly 
secondary to his service duties as a radar man sitting before 
a screen for significant periods of time, his argument is not 
supported by competent medical evidence of record.

A VA examiner has expressed the opinion it is unlikely that 
the veteran's diagnosed eye disorders are related to his 
duties as a radar man in service.  

The veteran is a lay person who has expressed an opinion 
relating his variously diagnosed eye disorders resulting in 
loss of vision to service.  He is not competent to address 
causation or etiology of his heart disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
variously diagnosed eye disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed eye disorder.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for a chronic acquired 
variously diagnosed eye disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


